DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 18 is objected to because of the following informalities:  line 1 contains the words “resources overlaps” rather than “resources overlap”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the wireless device” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is interpreted such that “the wireless device” is replaced with “the first wireless device”.

Claim 15 recites “the wireless device” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 is interpreted such that “the wireless device” is replaced with “the first wireless device”.
Claims 2-7 and 16-20 depend, either directly or indirectly, on claims 1 and 15, respectively, and therefore each of claims 2-7 and 16-20 is also indefinite.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie et al., U.S. Patent Application Publication 2019/0223024 (hereinafter Mackenzie), in view of Boariu et al., U.S. Patent Application Publication 2008/0279145 (hereinafter Boariu).

sending, by a second access node to a first access node, one or more parameters indicating first resources of the first access node (a base station taken as the cluster head [“second access node”] transmits resource allocation information [“first resources”] to another base station [“first access node”] in its cell cluster, according to [0029]-[0032], Fig. 3 [step s302]); 
receiving, by the second access node, data for a first wireless device (the cluster head receives a request [“data”] for extra resource allocation, relating to a particular user equipment [“first wireless device”], from the other base station in the cell cluster, according to [0055], [0061], Fig. 4 [step s401]); 
determining that the data is associated with a priority service (the cluster head determines that the request is associated with a priority of the service provided by the other base station in the cell cluster, according to [0061]); 
assigning, based on the determining that the data is associated with the priority service, second resources to the first access node, wherein the second resources are different from the first resources (the cluster head assigns extra resources [“different from the first resources”] to the other base station in the cell cluster based on the determining that the request is associated with a priority of the service provided by the other base station in the cell cluster, according to [0056], [0061]-[0062], Fig. 4 [step s402]).

Boariu discloses sending, by the second access node, to the first access node: 
the data (a base station [“second access node”] sends data to a relay [“first access node”], according to [0018]), and 
downlink resource information indicating the second resources for transmission of the data to the wireless device (the base station sends downlink transmission resource information to the relay that said relay uses to relay information from the base station to a network element [“wireless device”], according to [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie with Boariu by sending, by the second access node, to the first access node: the data, and downlink resource information indicating the second resources for transmission of the data to the wireless device.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient usage of bandwidth (Boariu:  [0003]).
	Regarding claim 8, Mackenzie discloses a method (disclosed is a resource management method, according to Abstract, [0029]-[0036], [0054]-[0062], Fig. 3-4) comprising: 
	receiving, by a first access node from a second access node, radio resource control configuration parameters for communication with the second access node (a base station taken as the cluster head [“second access node”] transmits resource 
	receiving, by the first access node and from the second access node, configuration parameters indicating first resources for communication with a wireless device (the base station taken as the cluster head transmits resource allocation information [“configuration parameters indicating first resources”] to the other base station in its cell cluster for communication with a user equipment [“wireless device”], according to [0029]-[0032], [0061], Fig. 3 [step s302]); 
	receiving, by the first access node from the second access node, data for the wireless device (the base station taken as the cluster head transmits resource allocation information [“data for the wireless device”] to the other base station in its cell cluster for communication with a user equipment, according to [0029]-[0032], [0061], Fig. 3 [step s302]).
	Mackenzie does not expressly disclose transmitting, by the first access node to the wireless device, the data, wherein: if the data is received without downlink resource information, the transmitting is via the first resources; or if the data is received with downlink resource information indicating second resources that are different from the first resources, the transmitting is via the second resources.
	Boariu discloses transmitting, by the first access node to the wireless device, the data (a relay [“first access node”] transmits data to a network element [“wireless device”], according to [0018]), wherein: 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie with Boariu by transmitting, by the first access node to the wireless device, the data, wherein: if the data is received without downlink resource information, the transmitting is via the first resources; or if the data is received with downlink resource information indicating second resources that are different from the first resources, the transmitting is via the second resources.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient usage of bandwidth (Boariu:  [0003]).
	Regarding claim 2, the combination of Mackenzie and Boariu discloses all the limitations of claim 1.
	Mackenzie does not expressly disclose that the downlink resource information comprises at least one of: a medium access control control element associated with the data, or downlink control information.
	Boariu discloses that the downlink resource information comprises at least one of: a medium access control control element associated with the data, or downlink 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie as modified by Boariu with Boariu such that the downlink resource information comprises at least one of: a medium access control control element associated with the data, or downlink control information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient usage of bandwidth (Boariu:  [0003]).
	Regarding claim 3, the combination of Mackenzie and Boariu discloses all the limitations of claim 1.  Additionally, Mackenzie discloses that the second access node is a parent node of the first access node, and the first wireless device is a child node of the first access node (the cluster head controls resource allocations for the cell cluster, according to [0030], [0056], and the other base station controls communications with the user equipment, according to [0064]).
	Regarding claim 4, the combination of Mackenzie and Boariu discloses all the limitations of claim 1.
	Mackenzie does not expressly disclose that the sending the downlink resource information is not responsive to a request from the first access node for the downlink resource information.
	Boariu discloses that the sending the downlink resource information is not responsive to a request from the first access node for the downlink resource information (the base station allocates downlink transmission resources based on current network conditions, according to [0018]).

	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient usage of bandwidth (Boariu:  [0003]).
	Regarding claim 9, the combination of Mackenzie and Boariu discloses all the limitations of claim 1.
	Mackenzie does not expressly disclose that the downlink resource information comprises at least one of: a medium access control control element associated with the data, or downlink control information.
	Boariu discloses that the downlink resource information comprises at least one of: a medium access control control element associated with the data, or downlink control information (the base station uses downlink control signaling to allocate resources, according to [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie as modified by Boariu with Boariu such that the downlink resource information comprises at least one of: a medium access control control element associated with the data, or downlink control information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient usage of bandwidth (Boariu:  [0003]).
	Regarding claim 10, the combination of Mackenzie and Boariu discloses all the limitations of claim 8.  Additionally, Mackenzie discloses that the second access node is 
	Regarding claim 11, the combination of Mackenzie and Boariu discloses all the limitations of claim 8.
	Mackenzie does not expressly disclose that the downlink resource information comprises at least one of: a frequency domain resource assignment; or a time domain resource assignment.
	Boariu discloses that the downlink resource information comprises at least one of: a frequency domain resource assignment; or a time domain resource assignment (the allocated resources include bandwidth [“frequency domain resource assignment”], according to Abstract, [0011], [0055]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie as modified by Boariu with Boariu such that the downlink resource information comprises at least one of: a frequency domain resource assignment; or a time domain resource assignment.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient usage of bandwidth (Boariu:  [0003]).
	Regarding claim 12, the combination of Mackenzie and Boariu discloses all the limitations of claim 8.  Additionally, Mackenzie discloses that the receiving the radio resource control configuration parameters comprises receiving the radio resource control configuration parameters in a radio resource control reconfiguration message .

10.	Claims 6-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Boariu, further in view of Bharadwaj et al., U.S. Patent Application Publication 2020/0053747 (hereinafter Bharadwaj).
	Regarding claim 15, Mackenzie discloses a method (disclosed is a resource management method, according to Abstract, [0029]-[0036], [0054]-[0062], Fig. 3-4) comprising: 
	receiving, by a second access node, data for a first wireless device (a base station taken as a cluster head [“second access node”] receives a request [“data”] for extra resource allocation, relating to a particular user equipment [“first wireless device”], according to [0055], [0061], Fig. 4 [step s401]); 
	determining that the data is associated with a priority service (the cluster head determines that the request is associated with a priority of the service provided by the other base station in the cell cluster, according to [0061]); 	assigning, based on the determining that the data is associated with the priority service, first resources to a first access node (the cluster head assigns extra resources to another base station [“first access node”] in the cell cluster based on the determining that the request is associated with a priority of the service provided by the other base station in the cell cluster, according to [0056], [0061]-[0062], Fig. 4 [step s402]).

	Boariu discloses transmitting, by the second access node, to the first access node: 
	the data (a base station [“second access node”] sends data to a relay [“first access node”], according to [0018]), and 
	downlink resource information indicating the first resources for transmission of the data to the first wireless device (the base station sends downlink transmission resource information to the relay that said relay uses to relay information from the base station to a network element [“wireless device”], according to [0018]); 
	transmitting, by the second access node to a second wireless device, a first message, wherein the first message indicates second resources assigned to the second wireless device (the base station transmits to a plurality of network elements [“second wireless device”] via relays, whereby respective downlink and uplink transmission resources are assigned to the network elements, according to [0018]).

	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient usage of bandwidth (Boariu:  [0003]).
	Neither Mackenzie nor Boariu expressly discloses transmitting, by the second access node to the second wireless device, a second message, wherein the second message comprises an indication of preemption of a first portion of the second resources that overlaps the first resources; and receiving, at the second access node from the second wireless device, first data in a second portion of the second radio resources that does not overlap the first resources.
	Bharadwaj discloses transmitting, by the second access node to the second wireless device, a second message, wherein the second message comprises an indication of preemption of a first portion of the second resources that overlaps the first resources (a UE receives a first transmission that identifies a window, wherein the UE is to transmit at least part of a second transmission in the window, according to [0074], Fig. 7 [step 710], whereby the second transmission is to be transmitted using particular resources that are selected not to overlap preemptive resources based at least in part 
	receiving, at the second access node from the second wireless device, first data in a second portion of the second radio resources that does not overlap the first resources (the UE transmits at least part of the second transmission in the window that was identified in the first transmission, according to [0074]-[0075], Fig. 7 [step 720]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie as modified by Boariu with Bharadwaj by transmitting, by the second access node to the second wireless device, a second message, wherein the second message comprises an indication of preemption of a first portion of the second resources that overlaps the first resources; and receiving, at the second access node from the second wireless device, first data in a second portion of the second radio resources that does not overlap the first resources.
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce collisions between UEs (Bharadwaj:  [0041]).
	Regarding claim 6, the combination of Mackenzie and Boariu discloses all the limitations of claim 1.
	Neither Mackenzie nor Boariu expressly discloses sending, to a second wireless device, a preemption indication, wherein the preemption indication comprises an indication of the second resources.
	Bharadwaj discloses sending, to a second wireless device, a preemption indication, wherein the preemption indication comprises an indication of the second resources (a UE receives a first transmission that identifies a window, wherein the UE is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie as modified by Boariu with Bharadwaj by sending, to a second wireless device, a preemption indication, wherein the preemption indication comprises an indication of the second resources.
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce collisions between UEs (Bharadwaj:  [0041]).
	Regarding claim 7, the combination of Mackenzie, Boariu, and Bharadwaj discloses all the limitations of claim 6.
	Neither Mackenzie nor Boariu expressly discloses that the sending the preemption indication is based on determining that the second resources overlap at least a portion of third resources, wherein the third resources are associated with the second wireless device.
	Bharadwaj discloses that the sending the preemption indication is based on determining that the second resources overlap at least a portion of third resources, wherein the third resources are associated with the second wireless device (it is determined that one or more other UEs are performing a transmission in the UE’s window, whereby preemption is applied such that the particular resources selected for said UE do not overlap with the aforementioned transmission, according to [0057]).

	One of ordinary skill in the art would have been motivated to make this modification in order to reduce collisions between UEs (Bharadwaj:  [0041]).
	Regarding claim 16, the combination of Mackenzie, Boariu, and Bharadwaj discloses all the limitations of claim 15.
	Mackenzie does not expressly disclose that the first message comprises downlink control information, and the second message comprises group common downlink control information.
	Boariu discloses that the first message comprises downlink control information (the base station uses downlink control signaling to allocate resources, according to [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie as modified by Boariu as modified by Bharadwaj with Boariu such that the first message comprises downlink control information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient usage of bandwidth (Boariu:  [0003]).
	Neither Mackenzie nor Boariu expressly discloses that the second message comprises group common downlink control information.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie as modified by Boariu as modified by Bharadwaj with Bharadwaj such that the second message comprises group common downlink control information.
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce collisions between UEs (Bharadwaj:  [0041]).
	Regarding claim 17, the combination of Mackenzie, Boariu, and Bharadwaj discloses all the limitations of claim 15.
	Neither Mackenzie nor Bharadwaj expressly discloses that the transmitting the first message is based on determining that the second resources overlap at least a portion of the first resources.
	Boariu discloses that the transmitting the first message is based on determining that the second resources overlap at least a portion of the first resources (the base station configures a transmission based on the determination that overlapped transmissions have occurred, according to [0065]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie as modified by Boariu as modified by Bharadwaj with Boariu such that the transmitting the first message is based on determining that the second resources overlap at least a portion of the first resources.

	Regarding claim 18, the combination of Mackenzie, Boariu, and Bharadwaj discloses all the limitations of claim 15.
	Neither Mackenzie nor Boariu expressly discloses that the first resources overlaps at least a portion of the second resources in at least one of time, frequency, or space.
	Bharadwaj discloses that the first resources overlaps at least a portion of the second resources in at least one of time, frequency, or space (overlap among time resources may occur between UEs, according to [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie as modified by Boariu as modified by Bharadwaj with Bharadwaj such that the first resources overlaps at least a portion of the second resources in at least one of time, frequency, or space.
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce collisions between UEs (Bharadwaj:  [0041]).
	Regarding claim 19, the combination of Mackenzie, Boariu, and Bharadwaj discloses all the limitations of claim 15.
	Neither Mackenzie nor Boariu expressly discloses transmitting, by the second access node to the second wireless device, second data in the second portion of the second resources that does not overlap the first resources; and dropping, by the second access node, third data scheduled for transmission in the first portion of the second resources that overlaps the first resources.

	dropping, by the second access node, third data scheduled for transmission in the first portion of the second resources that overlaps the first resources (other UEs may defer [“dropping”] to the UE in a contention window according to priority, according to [0046]-[0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie as modified by Boariu as modified by Bharadwaj with Bharadwaj by transmitting, by the second access node to the second wireless device, second data in the second portion of the second resources that does not overlap the first resources; and dropping, by the second access node, third data scheduled for transmission in the first portion of the second resources that overlaps the first resources.
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce collisions between UEs (Bharadwaj:  [0041]).

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Boariu as applied to claim 1 above, further in view of Tsfaty et al., U.S. Patent Application Publication 2009/0017756 (hereinafter Tsfaty).
Regarding claim 5, the combination of Mackenzie and Boariu discloses all the limitations of claim 1.
	Neither Mackenzie nor Boariu expressly discloses determining, by the second access node, that the data is for the priority service, based on the data being associated with a logical channel that requires at least one of: a network slice for a high reliable and low latency service; a latency lower than a time value; a packet loss rate lower than a first value; or a packet error rate lower than a second value.
	Tsfaty discloses determining, by the second access node, that the data is for the priority service, based on the data being associated with a logical channel that requires at least one of: a network slice for a high reliable and low latency service; a latency lower than a time value; a packet loss rate lower than a first value; or a packet error rate lower than a second value (it is determined that a transceiver that is transmitting Bluetooth data requires a very high quality service on the basis of the packet error rate being required to be less than 1%, according to [0070]-[0071]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie as modified by Boariu with Tsfaty by determining, by the second access node, that the data is for the priority service, based on the data being associated with a logical channel that requires at least one of: a network slice for a high reliable and low latency service; a latency lower than a time value; a packet loss rate lower than a first value; or a packet error rate lower than a second value.
	One of ordinary skill in the art would have been motivated to make this modification in order to mitigate interference (Tsfaty:  [0070]).

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Boariu as applied to claim 12 above, further in view of Zhu, U.S. Patent Application Publication 2015/0373607 (hereinafter Zhu).
	Regarding claim 13, the combination of Mackenzie and Boariu discloses all the limitations of claim 12.
	Neither Mackenzie nor Boariu expressly discloses transmitting, by the first access node to the second access node, a radio resource control reconfiguration complete message indicating completion of applying the radio resource control configuration parameters; and receiving, by the first access node from the second access node and based on the radio resource control configuration parameters, at least one message.
	Zhu discloses transmitting, by the first access node to the second access node, a radio resource control reconfiguration complete message indicating completion of applying the radio resource control configuration parameters (a UE [“first access node”] transmits a RRC reconfiguration complete message to an LTE eNB [“second access node”], according to [0160], Fig. 3 [step 324]); and 
	receiving, by the first access node from the second access node and based on the radio resource control configuration parameters, at least one message (the LTE eNB transmits an RRC reconfiguration message to the UE, according to [0161], Fig. 3 [step 326]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie as modified by Boariu with Zhu 
	One of ordinary skill in the art would have been motivated to make this modification in order to enhance cooperation and integration between co-located WLAN and cellular networks (Zhu:  [0004]).

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Boariu as applied to claim 8 above, further in view of Kwon et al., U.S. Patent Application Publication 2014/0004850 (hereinafter Kwon).
	Regarding claim 14, the combination of Mackenzie and Boariu discloses all the limitations of claim 8.
	Neither Mackenzie nor Boariu expressly discloses that the first access node is associated with a first cell and the second access node is associated with a second cell, and wherein radio resources are partitioned between the first cell and the second cell based on at least one of: a time division multiplexing; a frequency division multiplexing; or a space division multiplexing.
	Kwon discloses that the first access node is associated with a first cell and the second access node is associated with a second cell, and wherein radio resources are partitioned between the first cell and the second cell based on at least one of: a time division multiplexing; a frequency division multiplexing; or a space division multiplexing 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie as modified by Boariu with Kwon such that the first access node is associated with a first cell and the second access node is associated with a second cell, and wherein radio resources are partitioned between the first cell and the second cell based on at least one of: a time division multiplexing; a frequency division multiplexing; or a space division multiplexing.
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce inter-cell interference (Kwon:  [0008]).

14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Boariu in view of Bharadwaj as applied to claim 15 above, further in view of Kim et al., WO 2009/088169 (hereinafter Kim).
	Regarding claim 20, the combination of Mackenzie, Boariu, and Bharadwaj discloses all the limitations of claim 15.
	Neither Mackenzie nor Boariu expressly discloses transmitting, by the second access node to the second wireless device, second data in the second portion of the second resources that does not overlap the first resources; and delaying, by the second access node, transmission of third data scheduled for transmission in the first portion of the second resources that overlaps the first resources.
	Bharadwaj discloses transmitting, by the second access node to the second wireless device, second data in the second portion of the second resources that does 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie as modified by Boariu as modified by Bharadwaj with Bharadwaj by transmitting, by the second access node to the second wireless device, second data in the second portion of the second resources that does not overlap the first resources.
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce collisions between UEs (Bharadwaj:  [0041]).
	Neither Mackenzie, Boariu, nor Bharadwaj expressly discloses delaying, by the second access node, transmission of third data scheduled for transmission in the first portion of the second resources that overlaps the first resources.
	Kim discloses delaying, by the second access node, transmission of third data scheduled for transmission in the first portion of the second resources that overlaps the first resources (transmission of a packet is delayed if a resource reserved for a special purpose overlaps with the resource for transmitting the packet, according to Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie as modified by Boariu as modified by Bharadwaj with Kim by delaying, by the second access node, transmission of third data scheduled for transmission in the first portion of the second resources that overlaps the first resources.


Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645